Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Telephonic Interview on 12/02/2021. Claims 1-6, 9-11, and 14-24 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Siminski on 12/2/2021. The instant amendments are based on the claim set filed 8/17/2021. The application has been amended as follows: 
In claim 6, line 8, replace “result; if the detection” with --result; and if the detection--
In claim 6, line 11, replace “the vehicle to switch to a standby equipment” with --a vehicle to perform a switch operation to a standby equipment--
In claim 11, line 11, replace “control the vehicle to switch to a standby equipment” with --control a vehicle to perform a switch operation to a standby equipment--
In claim 16, line 2, replace “processor to if” with --processor to, if--
In claim 16, line 3, replace “control the vehicle to switch to the standby equipment” with --control the vehicle to perform the switch operation to the standby equipment--
In claim 18, line 4, replace “processor to if” with --processor to, if--
In claim 18, line 5, replace “control the vehicle to switch to the standby equipment” with --control the vehicle to perform the switch operation to the standby equipment--
In claim 18, line 7, replace “control the vehicle to switch to the first equipment” with --control the vehicle to perform the switch operation to the first equipment--
In claim 22, line 2, replace “the vehicle to switch to the standby equipment” with --the vehicle to perform the switch operation to the standby equipment--
In claim 24, line 4, replace “the vehicle to switch to the first equipment” with --the vehicle to perform the switch operation to the first equipment--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, 11, and 19-20, Examiner deems a vehicle control method, comprising: performing, by a primary monitoring equipment, an abnormality detection on a first equipment to be detected to obtain a first detection result; obtaining, by the primary monitoring equipment, a second detection result of the first equipment to be detected from a secondary monitoring equipment; and determining, by the primary monitoring equipment, a detection result according to the first detection result and the second detection result; and if the detection result indicates that the first equipment to be detected is abnormal, controlling, by the primary monitoring equipment, a vehicle to switch operation to a standby equipment of the first equipment to be detected to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a redundant abnormality detection of vehicle equipment, determining an abnormality based on two redundant abnormality detections, and controlling the vehicle to switch operation to a standby equipment of the first equipment to be detected.
Claims 2-5 and 21, 9-10 and 22-24, and 14-18 depend on claims 1, 6, and 11, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669